                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY, KENNETH MARTIN, as                       )
beneficiary of the Kenneth Ray Martin Roth IRA,       )
and MARTIN WEAKLEY on behalf of                       )
                                                      )
themselves and all others similarly situated,         )
                                                      )
                               Plaintiffs,            )
                                                      )
               v.                                     ) No.: 3:16-cv-00121-TAV-DCP
                                                      )
KPMG, LLP                                             )
                                                      )
                               Defendant.             )
                                                      )
                                                      )
                                                      )

   DECLARATION OF GORDON BALL IN SUPPORT OF PLAINTIFFS’ REPLY IN
     SUPPORT OF MOTION TO CERTIFY THE CLASSES, APPOINT CLASS
           REPRESENTATIVES, AND APPOINT CLASS COUNSEL

       Pursuant to 28 U.S.C. § 1746, Gordon Ball makes the following declaration under penalty

of perjury:

       1.      I am the sole shareholder in Gordon Ball PLLC. I am one of the counsel for

Plaintiffs in this matter. I make this declaration in support of Plaintiffs’ Reply in Support of Motion

to Certify the Classes, Appoint Class Representatives, and Appoint Class Counsel, based on my

personal knowledge.

       2.      Attached hereto are true and correct copies of the following documents:

               Exhibit A:      Expert Rebuttal Report of Chad Coffman, CFA;

               Exhibit B:      Deposition Transcript of Dr. Mukarram Attari, taken on May 13,
                               2019, in this matter, including Exhibits 60-75 and 77 thereto;

               Exhibit C:      Relevant portions of the Deposition Transcript of Lewis Cosby,
                               taken on March 26, 2019 in this matter;

               Exhibit D:      Relevant portions of the Deposition Transcript of Eric Montague,
                               taken on April 5, 2019 in this matter; and
             Exhibit E:   Relevant portions of the Deposition Transcript of Martin Ziesman
                          taken on April 16, 2019, in this matter.

Dated: June 14, 2019                        By: /s/ Gordon Ball
                                                Gordon Ball
